Citation Nr: 0736713	
Decision Date: 11/21/07    Archive Date: 12/06/07

DOCKET NO.  02-00 199A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania

THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to service connection for a chest disability.

3. Entitlement to compensable rating for scars of the back 
and chest. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel
INTRODUCTION

The veteran, who is the appellant, served on active duty from 
July 1974 to November 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions, dated in February 2001 and 
January 2003, of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Pittsburgh, Pennsylvania.  

In April 2003 in writing, the veteran withdrew from the 
appeal the claim for increase for a scar on the upper lip. 

In April 2003, the veteran appeared at a hearing before a 
Veterans Law Judge, who is no longer at the Board.  In August 
2007, the veteran appeared at a hearing before the 
undersigned Veterans' Law Judge.  Transcripts of the hearings 
are in the file.  

In October 2004 and in September 2006, the Board remanded the 
appeal for additional development.  As the requested 
development has been completed, no further action is 
necessary to comply with the Board's remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998).

The claim for a compensable rating for scars of the back and 
chest is REMANDED to the RO via the Appeals Management Center 
in Washington, DC.  


FINDINGS OF FACT

1. A back disability is not currently shown.

2. A chest disability is not currently shown.




CONCLUSIONS OF LAW

1. A back disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).

2. A chest disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.303 (2007).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002), and implemented in part at 38 C.F.R. § 3.159 
(2007), amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claims. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) (West 2002), VA must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claims, which information 
and evidence VA will obtain, and which information and 
evidence the claimant is expected to provide.  Under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in his possession that pertains to the claims.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in October 2002, in December 2004, and in July 
2007.  The veteran was notified of the evidence needed to 
substantiate the claims of service connection, namely, 
evidence of current disability; evidence of an injury or 
disease in service or an event in service, causing injury or 
disease; and evidence of a relationship between the current 
disability and the injury, disease, or event in service.  The 
veteran was also notified that VA would obtain VA records and 
records of other Federal agencies and that he could submit 
private medical records or authorizes VA to obtain private 
medical records on his behalf.  He was asked to submit any 
evidence that would include that in his possession.  The 
notices also included the degree of disability assignable and 
the general provision for the effective date of the claims, 
that is, the date of receipt of the claims.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v.  Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the 
elements of the claim). 

To the extent that the VCAA notice was provided after the 
initial adjudication, the procedural defect was cured as the 
RO provided content-complying VCAA notice and the claims were 
subsequently readjudicated as evidenced by the statement of 
the case, dated in December 2005.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate 
VCAA notice and subsequent readjudication without resorting 
to prejudicial error analysis.).

To the extent that VCAA notice pertaining to degree of 
disability was provided after the initial adjudication and 
after the statement of the case, the VCAA notice was 
defective, but as the claims of service connection are 
denied, no disability rating can be assigned as a matter of 
law and therefore there is no possibility of any prejudice to 
the veteran with respect to this limited VCAA timing error.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims.  The RO has obtained the service 
medical records and post-service medical records as well as 
afforded the veteran VA examinations.  As the veteran has not 
identified any additional evidence pertinent to the claims 
and as there are no additional records to obtain, the Board 
concludes that no further assistance to the veteran in 
developing the facts pertinent to the claims are required to 
comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Service Connection Claims 

Service connection may be granted for a disability resulting 
from an injury or disease incurred or aggravated in military 
service.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  

Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned. 

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Factual Background 

Service medical records show that in November 1974 the 
veteran was stabbed in the back and chest by two assailants.  
There were several wounds and a chest tube was inserted 
because of a hemothorax.  The remainder of the service 
medical records, including the report of separation 
examination, contain no complaint, diagnosis, finding, 
history, or treatment of an internal back or chest 
abnormality associated with the stab wounds. 

After service, on VA examinations in January 1977 and in 
December 2000, except for the scars, there was no back or 
chest abnormality. 

On VA examination in January 2005 for the purpose of 
determining whether the veteran had a chronic internal back 
disability or an internal chest disability as a result of the 
stab wounds during service, the veteran complained of back 
pain and spasms and right-sided chest pain since his stab 
wounds. 


After a review of the record, the VA examiner expressed the 
opinion that the veteran did not have internal or external 
residuals from the stab wounds as there is no indication in 
service medical records and that there was no pulmonary, 
respiratory, internal chest, or external residuals other than 
the scars.  

In August 2007, the veteran stated that he had nerve damage 
because the chest tube was incorrectly placed during service 
and muscle damage in the back because of the stab wounds. 



Analysis

For service connection to be granted, there must be competent 
evidence of a current disability.  

The evidence of record contains no current diagnosis of a 
back disability or of a chest disability as the result of the 
in-service stab wounds.  Rather the record shows that on VA 
examination in January 2005, except for the scars themselves, 
the examiner found no evidence of internal or external 
residuals from the stab wounds.  This evidence is not 
contradicted by any other competent evidence of record.  

Although the veteran is competent to testify about the 
symptoms of his injuries, such as pain and muscle spasms, 
symptoms, which can be actually observed and are within the 
realm of his personal knowledge, he is not competent to offer 
an opinion as to a medical diagnosis or as to medical 
causation on a question that is medical in nature, that is, a 
question which requires medical expertise by a person who is 
qualified through education, training, or experience to offer 
a medical diagnosis, statement, or opinion.  Therefore his 
testimony that he has nerve damage because the chest tube was 
incorrectly placed during service and muscle damage in the 
back because of the stab wounds is not competent evidence 
because the veteran is not qualified through education, 
training, or experience to offer a medical diagnosis or 
opinion that is not capable of lay observation as neither 
nerve nor muscle damage is a simple medical condition.  Also, 
the veteran's testimony is not offered to establish a 
contemporaneous medical diagnosis as there is no such 
diagnosis of nerve or muscle damage.  

For these reasons, the veteran's testimony as lay evidence is 
not competent evidence in this case on the question of a 
medical diagnosis or medical causation as to any current 
disability of the back or chest and the lay evidence is 
excluded.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)



Accordingly, in the absence of competent medical evidence of 
a current diagnosis of an internal back disability or of an 
internal chest disability, resulting from the in-service stab 
wounds, there can be no valid claims of service connection 
under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

As the preponderance of the evidence is against the claims, 
the benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b). 


ORDER

Service connection for a back disability is denied.

Service connection for a chest disability is denied.


REMAND

As for the claim for increase for scars of the back and 
chest, on VA examination in December 2000, the examiner 
described several scars on the back and the right lateral 
chest wall.  Photographs showed at least two scars on the 
right lateral chest wall:   
One scar was around the sixth intercostal space along 
the anterior axillary line and measured about 5 
centimeters; and, 

Another scar was along the seventh or eight intercostal 
space along the anterior axillary line and measured 
about 3.5 centimeters.   

Photographs showed at least two scars on the back: 

One scar was in the area of the left lumbar area; and, 

The other scars were medially and laterally to the first 
scar. 

On VA examination in January 2005, referring to the 
photographs taken in December 2000, the examiner stated that 
the veteran was slightly tender to palpation in the area of 
the right chest. 

Because it is not clear whether the tender area in the chest 
was related to a scar and, if so, which scar, the claim is 
REMANDED for the following action:

1. Schedule the veteran for a VA 
examination to determine whether any of 
the scars on the right chest wall as 
identified on VA examination in December 
2000 and shown in the photographs is 
tender and painful on objective 
demonstration under the criteria in 
effect prior to 2002 or painful on 
examination under the current criteria. 
The claims folder must be made available 
to the examiner for review.  

2. After the above development has been 
completed, readjudicate the claim.  If 
the determination remains adverse, 
furnish the veteran a supplemental 
statement of the case and return the case 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).

____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


